Citation Nr: 1747070	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to December 9, 2009, and in excess of 20 percent thereafter, for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis prior to August 20, 2014.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  He passed away in January 2016, and his surviving spouse has been substituted as the appellant in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2009, the Veteran and the appellant testified at a Central Office hearing before a Veterans Law Judge (VLJ).  In July 2017, the Board notified the appellant that the Board no longer employed the VLJ who conducted the August 2009 hearing and that she had the right to another Board hearing.  Later that month, she indicated that she did not wish to appear at another Board hearing.

In October 2009, the Board remanded the Veteran's increased rating claim so that an additional VA examination could be conducted.  In December 2013, it again remanded the claim to obtain a VA examination and to obtain updated treatment records.  At that time, the Board also inferred the matter of entitlement to a TDIU as part and parcel of the increased rating claim and remanded that issue so that it could be referred to the Director of Compensation Service for consideration of entitlement to an extraschedular TDIU.  The development requested in those prior remands has been accomplished and there has been substantial compliance with the Board's prior remand instructions.  Thus, an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In January 2010, the RO increased the rating for the Veteran's DJD of the lumbar spine to 20 percent, effective December 9, 2009.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017, the RO granted separate, 20 percent ratings for radiculopathy of the sciatic nerves of the right and left lower extremities, and a separate, 10 percent rating for radiculopathy of the femoral nerve of the right lower extremity, all effective August 20, 2014.  Although the Board notes that the period for appealing the initial ratings and effective dates assigned at that time has not yet expired, the appellant has not, to date, disagreed with any aspect of that decision.  As a result, those issues are not currently before the Board.  38 U.S.C.S. § 7105(a) (LexisNexis 2017).

Additional treatment records were associated with the claims file following the April 2017 issuance of the most recent supplemental statement of the case in this matter.  However, to the extent those records are relevant, the evidence contained therein is duplicative of evidence already in the claims file.  Thus, a waiver of initial Agency of Original Jurisdiction consideration of those records is not needed and would only serve to delay the appellant's claim without any benefit to her.  See 38 C.F.R. § 20.1304 (2017); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


FINDINGS OF FACT

1.  Prior to December 9, 2009, resolving reasonable doubt in the favor of the appellant, the Veteran's DJD of the lumbar spine was manifested by forward flexion of the thoracolumbar spine not greater than 60 degrees.

2.  Throughout the claim period, the Veteran's DJD of the lumbar spine was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees; incapacitating episodes of intervertebral disc syndrome (IVDS) were not shown.

3.  The preponderance of the evidence indicates that service-connected disabilities did not preclude the Veteran from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to December 9, 2009, the criteria for an evaluation of 20 percent, but no higher, for DJD of the lumbar spine were met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

2.  Since December 9, 2009, the criteria for an evaluation in excess of 20 percent for DJD of the lumbar spine have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C.S. § 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The appellant is seeking an increased rating for the Veteran's service-connected DJD of the lumbar spine.  As will be explained, the Board finds that a rating of 20 percent, but no higher, is warranted for that disability throughout the claim period.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59. Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's DJD of the lumbar spine is currently rated as 10 percent disabling prior to December 9, 2009, and as 20 percent disabling thereafter, based on application of the General Rating Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under that formula, and as relevant here, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell v. Shinseki explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

As was already noted, the Veteran's DJD of the lumbar spine is currently rated as 10 percent disabling prior to December 9, 2009, and as 20 percent disabling thereafter.  Following review of the record, the Board finds that a 20 percent disability rating, but no higher, is warranted throughout the claim period.

Turning first to the period prior to December 2009, only one examination was conducted during that time.  Specifically, a VA QTC (contract) examination was conducted in November 2007 which documented forward flexion of the Veteran's thoracolumbar spine to 80 degrees, with pain beginning at 55 degrees and an additional 15 degrees of limitation of motion following repetitive movement.  The Board acknowledges that the objective range of motion findings reported during that examination fall within the criteria for a rating of 10 percent.  However, in light of the examiner's observation that the Veteran experienced pain at 55 degrees of forward flexion on initial range of motion testing and his observation of additional reduction in the Veteran's forward flexion to 65 degrees following repetitive motion, the Board will resolve reasonable doubt in the appellant's favor and find that the Veteran's DJD of the lumbar spine more nearly approximated a 20 percent rating prior to December 9, 2009.

The Board does not, on the other hand, find that a rating in excess of 20 percent is warranted under the General Rating Formula at any point during the claim period, as the medical evidence of record does not demonstrate that the Veteran's forward flexion was limited to 30 degrees or less at any point, even after consideration of the applicable causes and manifestations of functional loss described in Mitchell.  

The Veteran's forward flexion of the thoracolumbar spine was most limited-to 60 degrees initially and to 50 degrees following repetitive motion-during a December 2009 VA examination.  On other occasions, including during an August 2014 VA QTC examination, forward flexion of his thoracolumbar spine to no less than 85 degrees, even after repetitive movement, was documented.

The Board has considered the Veteran's descriptions of his back symptoms and the functional loss caused by those symptoms in determining the appropriate evaluation for his DJD of the lumbar spine.  Specifically, during the claim period, the Veteran described morning stiffness, pain that worsened in the evening, and severe flare-ups of pain and numbness that prevented him from doing heavy lifting, making sudden movements, or sitting, standing, or walking for prolonged periods.  Additionally, muscle spasm resulting in an abnormal gait was objectively reported during his 2014 VA examination.  However, the evidence, including the Veteran's own statements, simply does not show that the pain, stiffness, weakness, fatigue, muscle spasms, incoordination, or flare-ups he experienced resulted in a disability picture that more closely approximated forward flexion of the thoracolumbar spine approaching 30 degrees or less.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  In that regard, although the Veteran reported, during his 2009 VA examination, that he experienced flare-ups of pain that lasted "hours," occurred once every two or three weeks, and resulted in "some" range of motion loss, he also reported that he was still able to function normally even with the pain.  During his August 2014 VA examination, the Veteran described symptoms that the examiner characterized as "contributing factors of pain, weakness, fatigability and/or incoordination," with "additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time."  Although the examiner noted that the Veteran described that additional limitation as severe pain, weakness, easy fatigability, incoordination, and an inability to sit, walk, or stand for prolonged periods, the Veteran did not report additional limitation of motion.  In short, in light of the Veteran's descriptions of his back symptoms, including his descriptions of those symptoms during flare-ups, and in light of the fact that forward flexion of his thoracolumbar spine far exceeded 30 degrees each time it was objectively tested, the Board does not find that the functional loss caused by his back condition reflects a disability picture that more closely approximates the criteria for a 40 percent rating.

In addition to considering whether the orthopedic manifestations of the Veteran's DJD of the lumbar spine are appropriately rated, the Board has considered whether additional, separate ratings are warranted for any objective neurologic abnormalities associated with that disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, as was explained in the Introduction to this decision, separate disability ratings for radiculopathy of the left and right lower extremities associated with the Veteran's DJD of the lumbar spine have already been awarded, and the ratings and effective dates assigned for those disabilities were not appealed.  The medical evidence of record does not suggest, and the appellant has not asserted, that separate evaluations for any other neurologic abnormalities are warranted.

Finally, as the Veteran was diagnosed with intervertebral disc syndrome (IVDS) during the claim period, the Board has considered the possibility of entitlement to a higher rating for DJD of the lumbar spine based on application of the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the objective evidence of record does not reflect, nor has the Veteran or the appellant asserted, that the Veteran suffered incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician during the claim period, let alone episodes of the duration required to warrant a rating higher than that already assigned under the General Rating Formula.

In summary, the Board finds that the limitations associated with the Veteran's DJD of the lumbar spine most closely approximated a 20 percent disability rating under the General Rating Formula throughout the claim period.  It has considered the applicability of the benefit of the doubt doctrine and has applied it in determining that a 20 percent rating was warranted prior to December 9, 2009.  However, to the extent that the appellant's claim is being denied, as the preponderance of the evidence is against a rating higher than that assigned herein, that doctrine is inapplicable.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

The appellant also contends that the Veteran was unemployable as a result of his service-connected back disability.  Unfortunately, following review of the record, the Board finds that a TDIU is not warranted at any point during the claim period.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

The following will be considered as one disability for the purpose of meeting the foregoing rating requirements: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2017).

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered.  38 C.F.R. § 4.16(b).  The claim must first be referred to the Director for extraschedular consideration.  Id.  Thereafter, the Board may review the decision of the Director and make an independent determination on the matter.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither a veteran's nonservice-connected disabilities nor his or her advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are a veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Rather, the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board notes that, even following the partial grant of benefits included herein, the Veteran's service-connected disability did not meet the minimum percentage requirements for a TDIU for the period prior to August 20, 2014, as he was in receipt of a 20 percent rating for the orthopedic manifestations of his back disability, only.  See 38 C.F.R. § 4.16(a).  From August 20, 2014, forward, however, he met the percentage requirement for a single disability rated at least 60 percent disabling-DJD of the lumbar spine and the related ratings for radiculopathy of his right and left lower extremities.  Thus, the Board is considering entitlement to a TDIU on an extraschedular basis prior to August 20, 2014, and on a schedular basis thereafter.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Turning to the relevant evidence, the record reflects that the Veteran completed high school, received in-service training in the field of aircraft maintenance, and had work experience in the fields of stone masonry, carpentry, and real estate.  It also reflects that he had been receiving Social Security Administration (SSA) disability benefits since May 1984 for open angle glaucoma and "statutory blindness."  His treatment records, and his own assertions, reflect that his vision loss was a complication of his nonservice-connected diabetes.

During a home visit conducted by VA Visual Impairment Services in August 2007, the Veteran reported that he was active in real estate prior to the loss of his vision, but that the combination of his vision loss and his inability to walk very far due to his "bad back" prevented him from doing real estate work and "most other things."  In a January 2008 statement submitted in connection with the instant claim, he stated that he was unable to work solely because of his back disability.  He described radiating pain that affected his mobility on some days and reported that he had to wear boots because he was unable to bend over to tie his shoelaces.  During a follow-up appointment with Visual Impairment Services conducted that same month, however, the Veteran reported that he was doing some consulting work in appraisal and home inspection and felt that he would be able to better perform that work with low vision aids and a computer.  He also reported using the transit system in his city to get around.  Plans to participate in a state visual services summer independent living program were discussed with the Veteran, and the clinician noted that the Veteran's progress in typing should be tracked in order to determine when it would be appropriate for him to receive a computer.

During his December 2009 VA back examination, the Veteran reported that he had previously worked as a carpenter but had been unemployed for 10 to 20 years due to legal blindness and back pain.  The examiner reported that the Veteran's back condition had mild effects on his ability to shop, do chores, travel, bathe, and dress, moderate effects on recreational activities and toileting, and severe or preventative effects on his ability to exercise or participate in sports.

A May 2010 VA treatment note documented the Veteran's treatment at the Hines Blind Center in 2009 and 2010.  Specifically, that note discussed his discharge from the center after initially participating in a typing program and subsequently participating in a computer program.  His reported goals in connection with the computer program included learning to use a computer for basic word processing and emailing, for recreational activities, to assist in his appraisal business, and to obtain information about raising goats.  The discharge summary stated that he had completed those goals.  It also noted that he had participated in two recreational bowling outings while he was completing the program.

In June 2010 correspondence submitted in connection with the instant claim, the Veteran again expressed his desire to receive an increase in his VA benefits due to his inability to work.  However, he reported that the conditions that prevented him from working were not only his service-connected DJD of the lumbar spine, including an associated inability to stand or walk for prolonged periods, but also his nonservice-connected heart condition, diabetes, and legal blindness.  In March 2013 correspondence, he again discussed various nonservice-connected disabilities, in addition to his back disability, when explaining why he was unable to work.

During his August 2014 back examination, the Veteran reported that his DJD of the lumbar spine, as well as the neurologic abnormalities associated with that disability, prevented him from sitting, standing, or walking for an extended period of time.  He also reported decreased balance and more frequent falls.  The examiner reported that the impact of those conditions on the Veteran's ability to work consisted of limitations on bending, stooping, squatting, or climbing stairs, and an inability to walk, stand, or sit for prolonged periods.

In November 2015, the Veteran submitted an examination report in connection with a claim for special monthly compensation based on housebound status or the need for regular aid and attendance.  Notably, the limitations discussed in that form were all related to his vision loss, and his gait was reported to be "ok."

In April 2017, solely in light of the Veteran's prior statements regarding the effects his back disability had on his ability to work, an opinion regarding whether he was entitled to TDIU on an extraschedular basis was obtained from the Director of Compensation Service.  The Director concluded that entitlement to a TDIU on an extraschedular basis was not warranted.

In August 2017, the appellant submitted correspondence stating that the Veteran was never gainfully employed but had been pursuing becoming an appraiser for business properties, and that his eye specialist had declared him legally blind.

Giving consideration to his DJD of the lumbar spine and the related neurologic abnormalities for which he was in receipt of separate disability ratings from August 20, 2014, forward, but without consideration of his other disabilities, age, or status of employment, the Board finds that symptoms of a service-connected disability did not render the Veteran unable to secure or follow a substantially gainful occupation at any point during the claim period.  In so finding, the Board is not disputing the Veteran's and the appellant's assertions that he was unable to work due to various medical conditions.  However, while the Board acknowledges the physical limitations the Veteran experienced in connection with his service-connected back disability, the primary disability both he and the appellant consistently cited in connection with his inability to work was his vision loss.  There is no indication in the record that the orthopedic and neurologic manifestations of the Veteran's back disability, alone, rendered him unemployable.  Indeed, he explicitly reported, on multiple occasions, that he had been working prior to the worsening of his vision.  Moreover, his descriptions of the limitations caused by his service-connected disability, as well as the 2009 and 2014 examiners' characterizations of the effects that disability had on his ability to perform various daily activities, do not suggest that his back condition and associated lower extremity symptoms precluded him from all types of work-particularly sedentary work.  Such a finding is further supported by the Veteran's characterization of his primary disability in connection with his remote SSA claim, and, more importantly, by his efforts, during the instant claim period, to learn skills that would have allowed him to work in real estate appraisal in spite of his legal blindness, not in spite of his back disability.

In short, although the Board is grateful to the Veteran for his service and regrets that a more favorable outcome could not be reached, the evidence of record simply does not establish that he was precluded from securing or following a substantially gainful occupation as a result of a service-connected disability, such that an award of an extraschedular TDIU prior to August 20, 2014, or an award of a schedular TDIU thereafter, would be warranted.  In reaching that conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against awarding a TDIU at any point during the claim period, that doctrine is inapplicable.  See 38 U.S.C.S. § 5107; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Prior to December 9, 2009, an evaluation of 20 percent, but no higher, for DJD of the lumbar spine is granted.

Since December 9, 2009, an evaluation in excess of 20 percent for DJD of the lumbar spine is denied.

Entitlement to a TDIU, on an extraschedular basis prior to August 20, 2014, and on a schedular basis thereafter, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


